STATE OF LOUISIANA


                            COURT OF APPEAL


                               FIRST CIRCUIT


                                2022 CA 0132


                          WILLIAM M. McKINLEY


                                   VERSUS


                         SHERAUNTE' D. McKINLEY


                                           Judgment Rendered:      SEP 1 6 ? 022




                On Appeal from the 21 st Judicial District Court
                      In and for the Parish of Tangipahoa
                              State of Louisiana
             Trial Court Docket Number 2020- 0001243, Div. "K"


              The Honorable Jeffery T. Oglesbee, Judge Presiding




DaShawn P. Hayes                           Counsel for Plaintiff/Appellant,
New Orleans, Louisiana                     William M. McKinley



Douglas Brown                              Counsel for Defendant/Appellee,
Hammond, Louisiana                         Sheraunte' D. McKinley




            BEFORE: WELCH, PENZATO, AND LANIER, JJ.
PENZATO, J.


         Plaintiff, William McKinley, seeks reversal of a judgment sustaining an

exception of prescription filed by defendant,                   Sheraunte'    McKinley.       For the


following reasons,       we reverse the judgment and remand to the trial court for


further proceedings.


                         FACTS AND PROCEDURAL HISTORY



         On November          16,   2020,      William McKinley filed a petition to annul

acknowledgments of paternity of two minor children, Z.M. (born October 2, 2008)

and M.M. (born       August 4, 2010). 1 According to the petition, William married the

children' s mother, Sheraunte' McKinley, on July 16, 2016.                   The petition states that


William formally acknowledged paternity of both children by authentic act but

does not state the date the acts were executed.                  William alleged that DNA tests


established zero probability of paternity between himself and the children.

Nevertheless, he prayed for the court to order Sheraunte' and the children to submit


to blood and tissue testing pursuant to La. R.S. 9: 406( B)( 3)                 and La. R.S. 9: 396.


Finally, he prayed for judgment annulling the acknowledgments of paternity of

both children.


         Sheraunte' asserted an exception of prescription in response to William' s


petition based on La. R.S. 9: 406( B). 2 She alleged that the version of this statute in

effect at the time of acknowledgment contained a prescriptive period that lapsed.


         Trial on the exception took place on May 24,                   2021.     DNA test reports


admitted into evidence show a zero percent probability that William is the


1 Pursuant to Uniform Rules -         Courts of Appeal, Rule 5- 2, initials are used to ensure the
confidentiality of the minors.


2 Since the exception of prescription was based solely on La. R.S. 9: 406(B),        no other statutory
prescriptive periods are at issue, and this court may not raise prescription sua sponte. La. C. C. P.
art.   927( B). Sheraunte'   also   asserted   exceptions   of peremption,   vagueness,   nonjoinder   of

necessary parties ( the children), no right of action, and no cause of action, which are not at issue
in this appeal.
biological father of either child. An acknowledgement of paternity of Z.M., dated


June    19,   2012, was admitted into evidence.'             Concerning M.M., testimony

established that William signed the child' s birth certificate, which was not admitted


into evidence.     He did not execute an authentic act acknowledging paternity of

M.M.


        After taking the matter under advisement and allowing post -trial briefs, the

trial court rendered judgment on September 16, 2021,             sustaining the exception of

prescription filed by Sheraunte' and dismissing William' s petition to annul

acknowledgments of paternity.


        William filed the instant appeal, seeking to reverse this judgment.           William


asserts that the trial court erred by sustaining the exception because the 2016

revision of La. R.S. 9: 406( B) removed the two-year prescriptive period to file a


petition to annul acknowledgment of paternity and the undisputed evidence

established that he is not the biological father of Z.M. or M.M.


                                       DISCUSSION



        The issue raised by the appellant concerns the appropriate interpretation and

application of La. R.S. 9: 406( B).      Where the issue of prescription turns upon the


proper application and interpretation of statutory law, the exception presents a

question of law for appellate review. Questions of law are reviewed de novo, with


the judgment rendered on the record, without deference to the legal conclusions of

the tribunal below.      Newton v. St. Tammany Fire District No. 12, 2020- 0797 ( La.

App. 1st Cir. 2/ 19/ 21),   318 So. 3d 206, 210.




3
    Although the acknowledgement of paternity of Z.M. purports to bear signatures from both
William and Sheraunte', William testified that he did not sign the acknowledgment. Sheraunte'
testified that he did.   William did not challenge the validity of the acknowledgment in his
petition and the issue is not before us on appeal.   Therefore, for purposes of this opinion, we
presume the authentic act is valid. We also note that, to the extent William signed the
acknowledgment, he did so knowing that Z.M. was not his biological child. Both William and
Sheraunte' testified that Z.M. was born before they met.


                                               3
        As an initial matter, we note that La. R.S. 9: 406 sets forth the procedure to


revoke or annul an authentic act acknowledging paternity.                          In 2010, at the time


M.M. was born, La. C. C. art. 195 provided that a man who marries the mother of a

child not filiated to another man who, with the concurrence of the mother,


acknowledges the child by authentic act or by signing the birth certificate is

presumed to be the father of the child. The undisputed evidence established that


William acknowledged M.M.                 by signing the child' s birth certificate, not by

executing an authentic act of acknowledgment.                      There being no authentic act, La.

R. S.   9: 406 does not apply to proceedings related to M.M.,                           and the trial court


legally erred in finding otherwise.'

        Since the record contains an authentic act of acknowledgment of paternity of

Z.M.,    we consider the issue raised by the appellant —                         whether the two-year


prescriptive period set forth in La. R.S. 9: 406( B) was retroactively repealed in


2016 such that William' s action to annul is not prescribed.


        In 2012, when the authentic act of paternity of Z.M. was executed, La. R.S.

9: 406( A) pertinently provided that a person who executed an authentic act of


acknowledgment may, without cause, revoke it within sixty days of the execution

of the authentic act of acknowledgment.                 If this was not done, La. R.S. 9: 406( B)( 1)


provided that a person who executed an authentic act of acknowledgment may

petition the court to revoke such acknowledgment only upon proof, by clear and

convincing evidence, that such act was induced by fraud, duress, material mistake

of fact or error, or that the person is not the biological parent of the child.


Pertinently, La. R.S. 9: 406(B)( 2) stated,

        The mover shall institute the proceeding by ordinary process, within a
        two-year period commencing with the execution of the authentic act
        of acknowledgment of paternity, in a court of competent jurisdiction
        upon notice to the other party who executed the notarial act of

4 See State ex rel. A.L., 2009- 1565 ( La. App. 3d Cir. 4/ 7/ 10), 34 So. 3d 416, 419, writ denied,
2010- 1017 (   La.   5/ 28/ 10),   36   So. 3d   256,       recognizing   the   legal    distinction   between
acknowledgment by signing the birth certificate and by executing an authentic act.

                                                        4
         acknowledgment and other necessary parties including the office of
         children and family services, child support enforcement section of the
         Department of Children and Family Services.

         Louisiana Revised Statutes 9: 406( A) and ( B)( 1) substantively remained the


same following the 2016 revision, allowing revocation within sixty days or,

otherwise, upon clear and convincing evidence that the person who executed the

acknowledgment is not the biological parent of the child. However, the two-year


prescriptive period was removed from La. R.S. 9: 406( B)( 2),        which now states:




         The petitioner shall institute the annulment proceeding by ordinary
         process in a court of competent jurisdiction upon notice to the other
         party who executed the notarial act of acknowledgment and other
         necessary parties including the office of children and family services,
         child support enforcement section of the Department of Children and
         Family Services. Esl

         On appeal, William argues that the 2016 revision applies retroactively such

that his action to annul is not prescribed. He cites Barras v. O' Rourke, 2019- 412


La. App. 3d Cir.         12/ 18/ 19), 287 So. 3d 817, wherein the Third Circuit Court of


Appeal considered the issue now before us and held that the 2016 amendment to


La. R.S. 9: 406( B) applies retroactively.       The Barras court relied on the analysis set


forth in Chance a American Honda Motor Co., Inc., 93- 2582 ( La. 4/ 11/ 94), 635

So. 2d 177,      178, wherein the Louisiana Supreme Court considered whether an


amendment to a prescriptive period applied retroactively to revive an already

prescribed cause of action.        Chance recognized that, once the defendant acquires


the right to plead the exception of prescription, a change in that right constitutes a


substantive change in the law as applied to the defendant. Chance, 635 So.2d at

178.   Although prescriptive periods are typically treated as procedural laws and are

applied retroactively, if a statute that is procedural also has the effect of making a

change in the substantive law, it must be construed to operate prospectively only,
absent    a "   clear   and   unequivocal   expression"   of legislative intent to "   revive




5 2016 La. Acts, No. 309, § 2, eff. August 1, 2016.



                                                 5
prescribed claims."        La. C. C. art. 6; 6 Chance, 635 So.2d at 178- 79.

          The Barras       court      found that the        2016    Official     Revision     Comments


associated with La. R.S. 9: 406 reflected "               clear and unequivocal"        legislative intent


to retroactively repeal the two-year prescriptive period. Barras, 287 So. 3d at 820.

Although the comments are not the law,                       they can be useful in determining

legislative intent.       Succession of Bradley, 2021- 01159 (            La. 3/ 25/ 22), 339 So. 3d


608, 613.


          The 2016 Official Revision Comments to La. R.S. 9: 406 state:


          The 2016 revision repeals the two-year prescriptive period previously
          imposed for revocation of authentic acts of acknowledgment. That
          prescriptive period was illogical where the acknowledgment was
          executed by a man who was not the biological father of the child. The
          Louisiana     Supreme       Court     has   held    the   execution      of    such   an

          acknowledgment         to   be   an   absolute      nullity   absent    the    requisite

          biological relationship supporting it. Succession of Robinson, 654 So.
          2d 682 ( La. 25 1995). To speak of prescription when a father seeks a

          declaration of absolute nullity is inappropriate, as absolute nullities
          are imprescriptible by nature. C. C. Art. 2032.

          In Succession of Robinson, 94- 2229, ( La.            5/ 22/ 95), 654 So. 2d 682, 684, the


Louisiana Supreme Court stated that, absent a biological relationship, an avowal is

null. "   A fact cannot be avowed when it has never existed."                    Id., citing    1 Planiol,

Treatise on the Civil Law § 1490( 2).             Therefore, if the acknowledgment is null, it

produces no effects. Id.


          We agree with the conclusion reached in Barras that, through the 2016

amendment to La. R.S. 9: 406( B),             the legislature sought to codify this holding in

Robinson, in recognition of well- settled law that an absolute nullity is not subject

to prescription.        La. C. C. art. 2032; Barras, 287 So. 3d at 820.              The legislature' s




6 Louisiana Civil Code article 6 states, " In the absence of contrary legislative expression,
substantive laws apply prospectively only. Procedural and interpretative laws apply both
prospectively and retroactively,       unless there is a legislative expression to the contrary."
Louisiana Revised Statutes 1: 2 reiterates, " No section of the Revised Statutes is retroactive
unless it is expressly so stated." The jurisprudence has consistently regarded these two provisions
as co -extensive, with La R.S. 1: 2 being construed to apply only to substantive and not procedural
or interpretative legislation.     Church Mutual Ins. Co. v. Dardar, 2013- 2351 ( La. 5/ 7/ 14), 145
So. 3d 271, 279, n.9.



                                                      Z
express finding that, in this instance, prescription is " illogical"        and " inappropriate,"


applies equally to absolutely null acknowledgements executed prior to the 2016

amendment.     See 2016 Official Revision Comments to La. R.S. 9: 406.                 Thus, we


likewise   find the    legislature    intended to retroactively remove the two-year

prescriptive period.




       Additionally, La. R.S. 9: 392 sets forth the procedural requirements for the

execution of an authentic act of acknowledgment of paternity. Under this statute,


there is no prescriptive period for filing an action to void an authentic act of

acknowledgment        when   the     father   is   not   the   biological   father.    La.   R. S.


9: 392( A)(7)( b); Faucheux v. Faucheux, 00- 20 (          La. App. 5th Cir.     10/ 31/ 00), 772


So. 2d 237, 239.    Retroactively repealing the two-year prescriptive period from La.

R.S. 9: 406( B) made this statute consistent with La. R.S. 9: 392( A)(7)( b),         which was



in effect in 2016. See Kocher v. Truth in Politics, Inc., 2020- 01153 ( La. 12/ 22/ 20),


307 So. 3d 182, 184 ( The legislature is presumed to have acted with deliberation


and to have enacted a statute in light of the preceding statutes involving the same

subject matter.).




      Based on the record before us, we conclude that William' s action to annul


the authentic act of acknowledgment of paternity of Z.M. is not prescribed

pursuant to La. R.S. 9: 406( B).      The trial court erred in sustaining the exception of

prescription filed by Sheraunte'.

                                       CONCLUSION


      For the foregoing reasons, the September 16, 2021 judgment sustaining the

exception of prescription filed by Sheraunte' McKinley is reversed.               This matter is


remanded to the trial court for further proceedings.                Costs of this appeal are


assessed against Sheraunte' McKinley.

      REVERSED AND REMANDED.